[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After a trial to the Court where the parties were present and represented by counsel, the Court finds the issues in favor of the plaintiff and enters judgment as follows:
The plaintiff sold various insurance policies to Bruce Maneeley and/or Maneeley Catering, Inc., a business owned by Bruce Maneeley, commencing in 1986.
(The plaintiff also provided insurance for Maneeley Banquet Facility, Inc., which was another of Bruce Maneeley's enterprises, however those insurance premiums were paid for by a loan taken out by Mr. Maneeley and are not part of the claims in this case.)
From the evidence credited by the Court, the defendant owes the plaintiff for unpaid insurance premiums in the amount of $20,420.44. (Plaintiff's exhibit 2).
With respect to the Counterclaim the Court finds in CT Page 3209 favor of the plaintiff Sposito Associates, Inc. The plaintiff had the insurance carrier cancel policies because the defendants were not making payments of premium, and the plaintiff could no longer afford to advance payments to the insurance carrier. There were discussions between the parties about the situation prior to the cancellations, and the defendants were sent timely notice of the cancellations both from the carrier directly, and from the plaintiff (Defendant's Exhibit A). Any refunds of premium resulting from the policy cancellations were appropriately credited to the defendants' accounts. (Both defendants were named insureds on the accounts in question).
The plaintiff made three offers of judgment, the most recent was filed on December 30, 1991 in the amount of $20,000.00. That offer was not accepted. In accordance with Conn. Gen. Stat. Sec. 52-192a(b), the plaintiff is entitled to interest at the rate of 12% per annum from December 30, 1991. (59 days @ $6.71).
Judgment shall enter for the plaintiff in the amount of $20,816.33 plus costs.
Judgment shall enter for the plaintiff on the counterclaim.
BY THE COURT, HON. LAWRENCE KLACZAK, SUPERIOR COURT JUDGE